                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                       AT LOUISVILLE
                               CIVIL ACTION NO. 3:18-CV-777 -TBR
LANCE WRIGHT                                                                                       PLAINTIFF

V.

STATE FARM MUTUAL AUTOMOBILE                                                                  DEFENDANTS
INSURANCE COMPANY,
AND
BOB DOTSON INSURANCE AGENCY, INC.

                                     Memorandum Opinion & Order
        This matter is before the Court upon a motion by Plaintiff, Lance Wright, to remand this

action to Jefferson County Circuit Court, where Plaintiff filed it. (DN 10). Defendant, State Farm

Mutual Automobile Insurance Company (“State Farm”), has responded to Plaintiff’s motion. (DN

13). Defendant, Bob Dotson Insurance Agency, Inc., responded to Plaintiff’s arguments in its

response to Plaintiff’s motion to place Defendants’ motion to dismiss in abeyance. (DN 12).

Plaintiff has filed his reply. (DN 16). Fully briefed, this matter is ripe for review and for the

following reasons, Plaintiff’s motion to remand is GRANTED.




                                                 Background
        The factual allegations as set forth in the Complaint, (DN 1-2 at 4), and taken as true are

as follows.1 On March 15, 2018, Plaintiff suffered a fractured pelvis and several other injuries in

a serious vehicle accident. (Id. (Complaint) at ¶ 10). On March 20, 2018, Plaintiff sent a letter to

State Farm advising the insurer to produce “all policy declarations for all policies which would




1
  See Total Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008)
(“All factual allegations in the complaint must be presumed to be true, and reasonable inferences must be made in
favor of the non-moving party.”).

                                                         1
potentially provide [Plaintiff] with coverage.” (Id. at ¶ 11). State Farm responded by calling

Plaintiff to tell him that he did not have underinsured motorist coverage (“UIM”) but eventually

identified a claims handler for the UIM claim and offered to settle the claim for the “policy limits”

of $25,000.2 (Id. at ¶ 12-14). The vehicle identified on the policy was a 2007 Ford Edge. (Id. at ¶

14).

         Plaintiff alleges that, after accepting the claim settlement, he discovered that State Farm

had been systematically misrepresenting coverage available to its insureds and that the Dotson

Agency (the “Agency”) alters their insureds’ policies. (Id. at ¶ 15). Plaintiff lives with several

family members who acquired insurance from State Farm through the Agency. (Id. at ¶ 15-21). In

fact, Plaintiff claims that there are more than a dozen vehicles which have been insured by State

Farm and the Agency which grant coverage to Plaintiff. (Id.) These coverages were for family

members living in a single connected residence with three different addresses. (Id.) Plaintiff alleges

that State Farm and the Agency were aware when they issued the policies that these addresses

were part of one connected residence. (Id. at ¶ 21). Although he informed Defendants about these

additional policies, State Farm and the Agency refused to produce the household policy coverages

to Plaintiff. (Id. at 22). Plaintiff alleges that “[t]he Dotson Agency and State Farm, in a blatant

effort to disguise and misrepresent coverages, insured some vehicles of the household members

under one street address while insuring other vehicles of the household members under [policies]

with different street addresses listed.” (Id.). Plaintiff also alleges that “the Defendant Bob Dotson

Agency has already confirmed that they have forged several of their customers’ policies in an

effort to try and deny them coverage.” (Id.). And Plaintiff claims that “State Farm and the Dotson



2
 Plaintiff alleges that the policy initially listed “Terry Wright” as the insured, but “Lance Wright” was substituted
on the July 25, 2018 settlement offer documents. (Id. at ¶ 14).

                                                           2
Agency blatantly misinform their agents and claims handlers that there is no mechanism for them

to identify State Farm coverages by an address.” (Id. at ¶ 26).

       Furthermore, Plaintiff sent a list of the fifteen vehicles allegedly insured by State Farm and

the Agency to State farm and requested coverage declarations for the policies. (Id. ¶ 27-29). State

Farm responded with coverage declarations for only five of the vehicles and refused to produce

any others. (Id. at ¶ 29). Plaintiff then “reiterated the request for the ten or more outstanding

coverages.” (Id. at ¶ 31). State Farm denied these requests. (Id.). Plaintiff also requested these

documents from the Agency, who denied his requests. (Id.).

       Plaintiff filed his Complaint against State Farm and the Agency in Jefferson Circuit Court,

alleging violations of the Kentucky Consumer Protection Act, the Kentucky Unfair Claims and

Settlement Practices Act, common law bad faith, breach of contract, fraudulent misrepresentation,

and civil conspiracy. Plaintiff claims that “State Farm and the Bob Dotson Insurance Agency, and

in furtherance of a civil conspiracy, withheld information from Mr. Wright and his counsel that he

was actually insured under multiple insurance policies affording him tens, if not hundreds, of

thousands of dollars in coverage.” (DN 10 at 2-3).

       On November 21, 2018, State Farm removed this action under diversity jurisdiction.

Because the Plaintiff and the Agency are both citizens of Kentucky, there is no diversity on the

face of the complaint. But State Farm argues that “the Kentucky citizenship of Agent Dotson

should be ignored under fraudulent joinder because Wright failed to assert a colorable claim

against Agent Dotson.” (DN 13 at 4). State Farm argues that the Agency is fraudulently joined

because (1) Plaintiff’s bad faith claim against the Agency fails as a matter of law because the

Agency was not a party to the contract of insurance between Plaintiff and State Farm; (2) Plaintiff’s

claim of fraudulent misrepresentation fails because Plaintiff does not plead fraud with sufficient

                                                 3
specificity and the allegations against the Agency do not support a claim of fraud; and (3) Plaintiff

cannot assert a colorable claim against the Agency for civil conspiracy because he has no viable

free-standing cause of action and because no civil conspiracy claim can be brought against an

insurance agent and its insurer as a matter of law. (DN 13 at 20-21). Plaintiff’s motion to remand

is now before the Court and for the following reasons, it is GRANTED.



                                          Legal Standard
       The burden to establish federal subject matter jurisdiction lies with the party seeking

removal. Vill. Of Oakwood v. State Bank & Trust Co., 539 F.3d 373, 377 (6th Cir. 2008) (citing

Ahearn v. Charter Township of Bloomfield, 100 F.3d 451, 453-54 (6th Cir. 1996)). Generally, a

defendant may remove a civil case to federal court only if the action is one over which the federal

court could have exercised original jurisdiction. See 28 U.S.C. § 1441, 1446. Because Plaintiff’s

complaint does not raise a federal question, the exclusive basis for federal subject matter

jurisdiction is 28 U.S.C. § 1332, which requires the citizenship of each plaintiff to be diverse from

the citizenship of each defendant. See Caterpillar Inc. v. Lewis, 519 U.S. 61, 67-68, 117 S. Ct.

467, 136 L Ed. 2d 437 (1996) (explaining the principle of complete diversity). While Plaintiff, a

citizen of the Commonwealth of Kentucky, is diverse from State Farm, a company that is

incorporated and maintains its principal place of business in Illinois, he is not diverse from the

Bob Dotson Insurance Agency, a Kentucky corporation. Therefore, complete diversity is lacking

based on the face of Plaintiff’s complaint. (DN 1-2 at 4). However, the Defendants insist that

Plaintiff fraudulently joined the Bob Dotson Insurance Agency in an effort to defeat diversity

jurisdiction and confine the case to state court.




                                                    4
       Defendants bear the burden of proving fraudulent joinder. “To prove fraudulent joinder,

the removing party must present sufficient evidence that a plaintiff could not have established a

cause of action against non-diverse defendants under state law.” Chambers v. HSBC Bank USA,

N.A., 796 F.3d 560, 564-65 (6th Cir. 2015) (quoting Coyne v. Am. Tobacco Co., 183 F.3d 488, 493

(6th Cir. 1999)). “If there is a colorable basis for predicting that a plaintiff may recover against

non-diverse defendants, [the district] Court must remand the action to state court.” Taco Bell Corp.

v. Dairy Farmers of Am., Inc., 727 F. Supp. 2d 604, 607 (W.D. Ky. 2010) (citing Coyne, 183 F.3d

at 493). In other words, if Plaintiff’s claims have even “a ‘glimmer of hope,’ there is no fraudulent

joinder.” Murriel-Don Coal Co. v. Aspen Ins. UK Ltd., 790 F. Supp. 2d 590, 597 (E.D. Ky. 2011)

(quoting Hartley v. CSX Transp., Inc., 187 F.3d 422, 426 (4th Cir. 1999)). This is a “heavy

burden,” Mayes v. Rapoport, 198 F.3d 457, 463 (4th Cir. 1999), as Defendants must demonstrate

that there is no genuine basis upon which Plaintiff may be able to recover against the Bob Dotson

Insurance Agency. Coyne, 183 F.3d at 493.

       The standard for a defendant to successfully show fraudulent joinder is even higher than

the standard a defendant must meet to succeed on a motion to dismiss pursuant to Rule 12(b)(6)

of the Federal Rules of Civil Procedure. Anderson v. Merck & Co. Inc., 417 F. Supp. 2d 842, 845

(E.D. Ky. 2006) (citing Little v. Purdue Pharma, L.P., 227 F. Supp. 2d 838, 845-46 (S.D. Ohio

2002)). “[T]he benefit of the doubt given a plaintiff as part of the fraudulent joinder inquiry should

be more deferential than even that given under Rule 12(b)(6). . . . [A] decision overruling a motion

for remand where the defendant is claiming fraudulent joinder connotes that a plaintiff’s claim, as

to the non-diverse defendant, has no basis in law or reason.” Little, 227 F. Supp. 2d at 846-47; see

also Casias v. Wal-Mart Stores, Inc., 695 F.3d 428, 433 (6th Cir. 2012).




                                                  5
         As is always the case in matters concerning comity and federalism, any ambiguity must be

resolved against removal. See Brirly v. Alusuisse Flexible Packaging, Inc., 184 F.3d 527, 534 (6th

Cir. 1999) (explaining that “the statutes conferring removal jurisdiction are to be construed strictly

because removal jurisdiction encroaches on a state court’s jurisdiction” and that ambiguities

regarding the scope of removal “should be resolved in favor of remand to the state courts.”).

Furthermore, any ambiguities in the relevant state law must be resolved in the light most favorable

to the plaintiff. Walker v. Phillip Morris USA, Inc., 443 F. App’x 946, 951 (6th Cir. 2011) (citing

Alexander v. Electronic Data Systems Corp., 13 F.3d 940, 949 (6th Cir. 1994)); See also Coyne,

183 F.3d at 493 (“All doubts as to the propriety of removal are resolved in favor of remand.”).



                                             Discussion
         According to Plaintiff’s Complaint, the Bob Dotson Insurance Agency is a citizen of

Kentucky and therefore is not diverse from Plaintiff. The Court must determine whether Plaintiff

has asserted any claim against the Agency that is colorable. As an initial matter, it is important to

recognize the limited nature of the Court’s examination of the merits of Plaintiff’s claims. The

question before the Court is not whether Plaintiff will ultimately succeed in his claims against the

Defendants. Instead, the question before the Court is whether there is a “glimmer of hope” or a

reasonably arguable basis upon which Plaintiff might recover under Kentucky law. If there is a

chance Plaintiff could succeed under Kentucky law, then the Court must remand the case to state

court.

         Plaintiff claims that State Farm and the Agency misrepresented and concealed coverage

from him through a deliberate scheme of separating household coverages under different policy

numbers and then concealing the existence of coverage to the insured. Then, Plaintiff claims, the


                                                  6
Defendants refused to produce policy information to him. Furthermore, Plaintiff claims that the

Agency forged documents limiting coverage to him. Plaintiff alleges that State Farm offered

incentives to the Agency to take these actions and that the Agency took independent actions to

further the wrongful denial of coverage to him.

         Plaintiff claims, inter alia, that State Farm and the Agency each, and acting in concert,

violated the Unfair Claims Settlement Practices Act (“UCSPA”), Ky. Rev. Stat. § 304.12-230. The

UCSPA prohibits any person3 from committing or performing seventeen specific acts or omissions

including:

         (1) Misrepresenting pertinent facts or insurance policy provisions relating to
         coverages at issue; (2) Failing to acknowledge and act reasonably promptly upon
         communications with respect to claims arising under insurance policies; (3) Failing
         to adopt and implement reasonable standards for the prompt investigation of claims
         arising under insurance policies; (4) Refusing to pay claims without conducting a
         reasonable investigation based upon all available information; . . . (6) Not
         attempting in good faith to effectuate prompt, fair and equitable settlements of
         claims in which liability has become reasonably clear; . . . (9) Attempting to settle
         claims on the basis of an application which was altered without notice to, or
         knowledge or consent of the insured;
Ky. Rev. Stat. § 304.12-230.

         Defendants have not satisfied their burden of demonstrating that Plaintiff lacks a colorable

claim for violating the UCSPA against the Agency. Defendants argue that a bad faith claim cannot

be colorable against an insurance agency such as the Bob Dotson Insurance Agency. The law on

this issue, however, is unclear. Specifically, it is unclear whether a Plaintiff can assert a claim for

violation of the UCSPA against an insurance agency who allegedly acts in concert and in



3
  Kentucky’s Insurance Code defines “person” as including “an individual, insurer, company, association,
organization, Lloyd’s insurer, society, reciprocal insurer or inter-insurance exchange, partnership, syndicate,
business trust or corporation, and every other related legal entity.” Ky. Rev. Stat. § 304.1-020. The legislature
limited this broad definition of “person” by passing KRS § 304.12-220 which states that “[f]or the purpose of [the
UCSPA], ‘person’ shall not mean an insured.”

                                                         7
furtherance of a civil conspiracy with the insurer. Alternatively—if the Agency was acting as an

agent of State Farm when it allegedly forged documents, withheld documents, and actively

concealed coverage—the law is also unclear as to whether Plaintiff can state a colorable claim

against the Agency without the conspiracy theory. In either case, this ambiguity must be resolved

in favor of remand. Because Plaintiff has a colorable basis for at least one of his claims against the

Agency, this Court cannot find that the Defendants have met their heavy burden of proving

fraudulent joinder.4 Therefore, Plaintiff’s motion to remand must be granted.

         Davidson v. American Freightways, Inc., 25 S.W.3d 94 (Ky. 2004) is the most persuasive

authority on this matter. Both Plaintiff and the Defendants argue that the case weighs in their favor.

In Davidson, victims of a truck accident brought action against a self-insured motor carrier to

recover damages for bad faith failure to promptly settle the claim. The Kentucky Supreme Court

held that UCSPA and common law bad faith claims are limited “to persons or entities engaged in

the business of insurance” and that the self-insured motor carrier was not a “person” subject to the

UCSPA. 25 S.W.3d at 95. In a recent decision of the Eastern District of Kentucky, Judge Wilhoit

explained:

         While Davidson indicates that a bad faith cause of action requires a contractual
         obligation, it does not require privity of contract between the plaintiff and the
         defendant. Instead, the Kentucky Supreme Court stated that the UCSPA applies to
         “insurance companies and their agents in the negotiation, settlement, and payment
         of claims made against policies, certificates or contracts of insurance.”
Hambelton v. State Farm Fire & Casualty Co., No. 18-65-HRW, 2018 WL 3233608, *3 (E.D. Ky.

July 2, 2018) (quoting Davidson, 25 S.W.3d at 98 (emphasis added)). Although Hambelton




4
  Because Plaintiff has a colorable basis for his bad faith claim against the Agency and therefore remand is required,
the Court does not reach any of the other claims asserted by Plaintiff.

                                                          8
involved the alleged fraudulent joinder of an insurance adjuster, the court’s reasoning is equally

applicable to the insurance agency in this case.

       In Gibson v. American Min. Ins. Co., No. 08-118-ART, 2008 WL 4602747, *6 (E.D. Ky.

Oct. 16, 2008), Judge Thapar explained that the “Davidson opinion itself sends conflicting signals

on the issue.” The Gibson court explained

       On the one hand, the [Davidson] court appears to suggest that being “engaged in
       the business of insurance” requires engaging in the business of entering into
       contracts of insurance or being insured when it stated, “[n]othing in any of [the
       Kentucky insurance statutes] evidences a legislative intent that the Kentucky
       Insurance Code was designed to regulate persons who are neither insured nor
       engaged in the business of entering into contracts of insurance.”
Id. Judge Thapar reasoned that this portion of the Davidson opinion suggests that the allegedly

fraudulently joined defendants in Gibson—who were claims adjusters—could not be sued for bad

faith because they were not insurers and did not enter into insurance contracts. On the other hand,

the Gibson court explained that “the Davidson court arguably left the door open for bad faith

liability for claims adjusters” because “of their involvement in the negotiation and settlement of

claims.” Id. Furthermore, the Gibson court explained that

       A statement at the end of the Davidson opinion further muddies the waters
       regarding claims adjusters’ liability for bad faith claims. The court stated, “we thus
       hold that the UCSPA and the tort of ‘bad faith’ apply only to those persons or
       entities (and their agents) who are ‘engaged . . . in the business of entering into
       contracts of insurance.’” Davidson, 25 S.W.3d at 102 (quoting Ky. Rev. Stat. §
       304.1-104) (emphasis added). This statement could suggest that agents of entities
       entering into contracts are subject to bad faith claims.
Id. at *7. Based on these passages from Davidson and from its analysis of other relevant case law,

the Gibson court reasoned that

       [b]oth sides of the debate can point to authority in support of their position. Such
       ambiguity clearly calls for remand because ambiguities in the applicable state law
       are to be resolved in favor of the non-removing party. . . . Stated differently, the
       ambiguities in Kentucky law provide the plaintiffs with an arguably reasonable

                                                   9
       basis for predicting that they could prevail on their bad faith claims against [the
       allegedly fraudulently joined defendants]. Therefore, these claims are colorable,
       and the joinder of [the claims adjuster defendants] was not fraudulent.
Id. at *6 (internal citation omitted). This Court agrees with the Gibson court’s interpretation and

finds Davidson to weigh in favor of remand. Davidson sends conflicting signals and creates

ambiguity on the issue of which “persons” can be sued for bad faith under the UCSPA. The parties

have not cited to Kentucky case law that cures this ambiguity, and the Court is not aware of any

such case law.

       Defendants raise several arguments to explain why the Agency is fraudulently joined. First,

State Farm argues that Plaintiff “cannot assert colorable claims against Agent Dotson for common

law or statutory bad faith (either under the UCSPA or KCPA) as a matter of law because Agent

Dotson was not a party to the contract of insurance between [Plaintiff] and State Farm.” (DN 13

at 20). Defendants correctly identify that, to succeed on his bad faith claim, Plaintiff must prove

the following:

   (1) The insurer must be obligated to pay the claim under the terms of the policy;
   (2) The insurer must lack a reasonable basis in law or fact for denying the claim; and
   (3) It must be shown that the insurer either knew there was no reasonable basis for denying the
       claim or acted with reckless disregard for whether such a basis existed. . . .
Wittmer v. Jones, 864 S.W.2d 885, 890 (Ky. 1993) (format altered). And Defendants are correct

that “[a]bsent a contractual obligation, there simply is no bad faith cause of action, either at

common law or by the statute.” Davidson, 25 S.W.3d at 100. But it is not necessary for the Dotson

Agency to be a party to the contract for Plaintiff’s bad faith claim to be valid. As the Eastern

District of Kentucky explained in Gibson: “While the elements require a contractual obligation,

just as Davidson does, the elements do not specify that the contractual obligation exist between

the plaintiff and defendant.” 2008 WL 4602747, *7 n. 10. In other words, the elements of bad faith

only require the existence of an obligation between the insurer and the insured; they do not require

                                                10
the existence of an obligation between every defendant and the plaintiff. The record is ambiguous

regarding whether State Farm had an obligation to pay the claims sought by Plaintiff. The Court

must therefore resolve that issue in favor of remand.

       The Dotson Agency advances the same argument and alleges that “[t]he Kentucky

Supreme Court recently clarified the ‘obligated to pay’ element under the first prong of the Wittmer

bad faith test in Travelers Indemn. Co. v. Armstrong, Nos. 2017-SC-000041-DG & 2017-SC-DG,

2018 Ky. LEXIS 449 (Ky., Nov. 1, 2018).” (DN 12 at 16). The Agency correctly identifies that

“[i]n Travelers, the Kentucky Supreme Court unequivocally held that without a contractual

obligation for coverage, there can be no bad faith as a matter of law.” Id. But Travelers does not

state that each defendant must be obligated to pay the plaintiff for a bad faith claim to be valid.

The Travelers court merely restates the well-settled principle that “in absence of a contractual

obligation in an insurance policy for coverage, there can be no claim for bad faith.” Travelers

Indem. Co. v. Armstrong, 565 S.W.3d 550, 568 (Ky. 2018). The Travelers decision is silent on the

issue of whether a valid bad faith claim may exist against an insurance agent in a case where the

insurer, who is also named as a defendant in the case, is obligated to pay the plaintiff pursuant to

a valid insurance contract.

       Travelers addresses a bad faith claim against an insurer, not an agent, and finds that an

obligation to pay does not exist against any defendant. In Travelers, the plaintiff—administrator

of the estate of a decedent who died in a car accident—brought a bad faith claim against Travelers

Indemnity Company (“Travelers”). Travelers insured Martin Cadillac, Inc. (“Martin”), a car

dealership who had previously sold the car in which the plaintiff’s decedent died. The Kentucky

Supreme Court determined that Martin did not own the car at the time of the accident and therefore

“Travelers had no contractual obligation for coverage on the vehicle at the time of the accident”

                                                11
and, without an obligation to pay, “the bad faith claim must fail as a matter of law.” Id. In other

words, the court found that the bad faith claim failed because the insurer was not obligated to pay.

In the case before this Court, the record is unclear regarding whether State Farm—the insurer in

this case—had an obligation to pay. Therefore, Travelers is unpersuasive.

        Second, Defendants argue that “Kentucky courts have held that insurance agents cannot be

liable for bad faith as a matter of law.” (DN 13 at 8). State Farm cites Western Leasing, Inc. v.

Accordia of Ky. Inc., No. 2008-CA-002237-MR, 2010 Ky. App. LEXIS 81, 2010 WL 1814959

(Ky. App. May 7, 2010)5 to support this argument. In Western Leasing, the Kentucky Court of

Appeals held that insurance brokers are not “engaged in the business of insurance” as that term is

intended under the UCSPA. The case does not hold, as State Farm contends, that insurance agents

are not covered by the UCSPA. In reaching its decision, the Western Leasing court carefully

distinguished insurance brokers from insurance agents. The court explained:

        “An ‘insurance broker’ is one who acts as middleman between the insured and the
        insurer, and who solicits insurance from the public under no employment from any
        special company, and who, upon securing an order, places it with a company
        selected by the insured, or, in the absence of such a selection, with a company
        selected by himself; whereas an ‘[i]nsurance agent’ is one who represents an insurer
        under an employment by it.”
Western Leasing, 2010 Ky. App. LEXIS 81 at *25-26 (quoting Travelers Fire Ins. Co. v. Bank of

Louisville, 243 S.W.2d 996, 998 (Ky. 1951) (internal quotation and citation omitted)). The court

further explained that “in the absence of statutory or some special indicia of authority [an

insurance] broker is the agent of the insured and not the insurer.” Id. (emphasis added) (quoting J.

Inmon Ins. Agency, Inc. v. Ky. Farm Bureau Mutual Ins. Co., 549 S.W.2d 516, 518 (Ky. 1977)).



5
 On appeal, the Kentucky Supreme Court denied discretionary review but ordered the Court of Appeals’ opinion in
Western Leasing not to be published. Accordia of Ky., Inc. v. Western Leasing, Inc., 2010-SC-000380-D, 2011 Ky.
LEXIS 433 (March 16, 2011).

                                                      12
The Western Leasing court then reasoned that “[a]s an agent of the insured, [the insurance broker]

was neither an insurance company nor an agent of an insurance company under the facts of this

case. Accordingly, [the insurance broker] was outside the scope of persons who are intended to be

regulated under the UCSPA.” Id. at *26 (emphasis added). Furthermore, the court reasoned that

an insured’s agent is exempt from the UCSPA due to KRS 304.12-220 which states that “[f]or the

purpose of KRS 304.12-230, ‘person’ shall not mean an insured.” Id. at *26-27. The Western

Leasing court therefore concluded that “insurance brokers who operate as agents of the insureds

are not subject to regulation or liability under the UCSPA.” Id. at *27 (emphasis added).

       The rationale behind the Kentucky Court of Appeals’ decision in Western Leasing does not

apply to the facts of this case. Defendants do not dispute that the Agency is an insurance agent.

Western Leasing only applies to insurance brokers because the court’s rationale depends on

insurance brokers’ agency relationship to the insured, rather than to the insurer, and because KRS

203.12-230 explicitly excludes the insured from liability under the UCSPA. Because it is—at a

minimum—ambiguous whether the Dotson Agency is an insurance agent or an insurance broker

and because the Court must decide ambiguities in favor of remand, Western Leasing is

unpersuasive.

       Third, State Farm argues that Plaintiff has not stated a claim against the Agency because

“in the Complaint under Count II alleging common law and statutory bad faith, [Plaintiff] only

alleges that ‘State Farm’ violated the UCSPA and engaged in bad faith.” (DN 13). It is true that

Count II of Plaintiff’s Complaint specifically names State Farm but does not mention the Dotson

Agency by name. (DN 1-2 at ¶ 54-57). In his reply, however, Plaintiff clarifies that he adopted and

incorporated all preceding paragraphs of the Complaint into Count II. (DN 16 at 6 (citing DN 1-2

at ¶ 54)). And Plaintiff further clarifies that, in the incorporated paragraphs, he claims that the

                                                13
Agency engaged in actions that would constitute bad faith in concert with State Farm and that “the

Agency actively forged coverage documents, deliberately denied and misrepresented valid

coverages and conspired with State Farm to issue policies in a manner to facilitate their

concealment.” (DN 16 at 6). The Court agrees that the Complaint as a whole states a colorable

claim for bad faith against the Agency. Therefore, the Court will liberally read Count II of

Plaintiff’s Complaint as alleging Bad Faith against the Dotson Agency. See Griffin v. Middlefork

Insurance Agency, No. 17-215-DLB, 2017 WL 4413403, *4 (E.D. Ky. Oct. 4, 2017) (Liberally

construing the plaintiff’s bad faith claim to include the Middlefork Insurance Agency, although

the plaintiff’s complaint only asserted a bad faith claim against Allstate).

       Fourth, State Farm argues that “Kentucky federal courts have also dismissed bad faith

claims against insurance agents.” (DN 13 at 8). State Farm cites Chicago Motors, LLC v. Apex Ins.

Agency Int’l., Inc., No. 3:13-CV-00356-CRS, 2014 WL 798154 (W.D. Ky. Feb. 27, 2014) to

support his argument. State Farm argues that the Chicago Motors court “addressed a claim by a

used car lot that its insurance agent was negligent in failing to provide coverage for hail damage

and also was liable for common law and statutory bad faith” and that the court “found that

Kentucky case law suggests that ‘privity of contract is necessary for liability to attach under the

UCSPA because bad faith actions derive from the fiduciary duty that insurance company owes to

its insured under the insurance contract’ and ruled that the bad faith claims against the agency

failed as a matter of law.” (DN 13 at 8-9) (quoting Chicago Motors, 2014 WL 798154, at *5).

       This Court is unpersuaded by the reasoning in Chicago Motors. In Chicago Motors, Apex

Insurance allegedly sold an insurance policy to Chicago-Speed but failed to procure the coverage

limits that Chicago-Speed expected to receive. Chicago Motors, 2014 WL 798154, at *5. Another

entity, State National, was the insurer in that case. The Chicago Motors court reasoned that Apex

                                                 14
Insurance could not be liable for bad faith in violation of the UCSPA because “it appears to have

been possibly acting as an agent or broker.” Id. The court supported its rationale by citing to

Western Leasing. As discussed in greater detail above, the Kentucky Court of Appeals in Western

Leasing reached its decision by drawing an important distinction between insurance agents and

insurance brokers. An “insurance agent” is an agent of the insurer. An “insurance broker” is an

agent of the insured. And because KRS 203.12-230 explicitly excludes the insured from liability

under the UCSPA, the Western Leasing court held that the insured’s agent—i.e. the broker—was

also exempt from liability under the UCSPA. But the Chicago Motors court did not consider this

important distinction in its reasoning. The Chicago Motors court explained that:

       Chicago-Speed is apparently in agreement with Apex Insurance that the Western
       Leasing court held that an insurance agent or broker is not liable to an insured under
       the UCSPA. Because Chicago-Speed does not seem to dispute that Apex Insurance
       was an insurance agent or broker, the court finds that Apex Insurance is not subject
       to the UCSPA.
Chicago Motors, 2014 WL 798154, at *5 (emphasis added). Because the Chicago Motors court

based its decision on Western Leasing but did not consider the distinction between insurance

agents and insurance brokers, the case is unpersuasive.

       Furthermore, the Chicago Motors court reasoned that Apex Insurance was exempt from

the plaintiff’s bad faith claim because “Apex Insurance was not a party to the policy, Apex

Insurance was not in privity of contract with Chicago-Speed and owed no fiduciary duty to

Chicago-Speed under that policy.” Id. As explained above in greater detail, this Court is not

persuaded by this line of reasoning. The law is not clear regarding whether every defendant must

be a party to the contract for a plaintiff to state a valid bad faith claim under the UCSPA. It may

be true that a plaintiff can maintain a valid bad faith action against an insurance agent where the




                                                15
agent is not a party to the contract but the insurer had an obligation to pay under the terms of the

insurance contract. Because of this ambiguity, the Court must grant Plaintiff’s motion to remand.

       State Farm also cites Griffin v. Middlefork Ins. Agency and Allstate Ins. Co., No. 17-215-

DLB, 2017 WL 4413403 (E.D. Ky. Oct. 4, 2017) to support its argument that Kentucky Federal

Courts have dismissed claims against insurance agents. Griffin is unpersuasive for the same

reasons discussed in this Court’s analysis of Chicago Motors. First, Griffin holds that the plaintiff

did not have a colorable bad faith claim against the agent/broker because the agent/broker was

under no contractual obligation to pay the plaintiff’s claims. Id. at * 4. But as this Court has

explained, Kentucky law is ambiguous regarding whether an insurer’s obligation to pay is

sufficient to support a colorable bad faith action against the insurance agent. Second, the Griffin

court does not distinguish between insurance agents and brokers. The distinction between agents

and brokers is important to the determination of whether a colorable bad faith claim exists against

a party who is not an insurer. Furthermore, the Griffin court “acknowledges that Kentucky law is

unclear as to which ‘persons’ can be liable under the UCSPA and that federal district courts have

often ‘resolved’ those legal ambiguities ‘in favor of remand for the non-removing party averring

bad faith claims against an insurance agency and its adjuster.’” Id. n. 5 (citing Brown v. Indem.

Ins. Co. of N. Am., No. 5:17-cv-193-JMH, 2017 U.S. Dist. LEXIS 109517, 2017 WL 3015171, *2

(E.D. Ky. July 14, 2017) (citing N. Am. Specialty Ins. Co. v. Pucek, No. 5:09-cv-49-JMH, 2009

U.S. Dist. LEXIS 104482, 2009 WL 4711261 (E.D. Ky. Nov. 4, 2009); Collins v. Montpelier U.S.

Ins. Co., No. 7:11-cv-166-ART, 2011 U.S. Dist. LEXIS 143224, 2011 WL 6150583 (E.D. Ky.

Dec. 12, 2011); Mattingly v. Chartis Claims, Inc., No. 2:11-cv-48-WOB, 2011 U.S. Dist. LEXIS

106962, 2011 WL 4402428 (E.D. Ky. Sept. 20, 2011))); See also Hambelton v. State Farm Fire

and Cas. Co., 2018 WL 3233608 (E.D. Ky.); Winburn v. Liberty Mutual, 933 F.Supp.2d 664 (E.D.


                                                 16
Ky. 1996). This Court is persuaded by these federal cases which acknowledge the ambiguity

surrounding this issue and finds that the ambiguity in this case mandates remand.




                                            Conclusion
       This Court finds both state and federal law to be ambiguous regarding whether a plaintiff

may state a colorable bad faith claim against an insurance agent under the circumstances of this

case. The state court may find that State Farm did not have an obligation to pay, that insurance

agents—like insurance brokers—are exempt from the UCSPA, or that every defendant must be a

party to the contract for a plaintiff to assert a colorable bad faith claim. But the legal standard at

this stage in the proceeding requires this Court to resolve these ambiguities in favor of remand.

Therefore, Plaintiff’s motion to remand is GRANTED.




                                               Order
For the reasons stated in the Memorandum Opinion above and being otherwise sufficiently
advised, IT IS HEREBY ORDERED,
   (1) Plaintiff Lance Wright’s motion to remand (DN 10) is GRANTED; and
   (2) Defendant Bob Dotson Insurance Agency’s motion to dismiss (DN 9) is DENIED AS
       MOOT; and
   (3) The above-captioned action is HEREBY REMANDED to the Jefferson Circuit Court; and
   (4) The Clerk is directed to close the case.
IT IS SO ORDERED.




                                                           September 23, 2019
CC: Counsel of Record.


                                                 17
